Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 70-89 are currently pending in the present application.
Claims 1-69 have been cancelled by the applicant; claims 70, 77, 83-88 are currently amended; claims 71-76 and 78-82 are withdrawn; and claims 83 and 89 have been previously presented. 
Response to Amendment
Only the amendments to the claims submitted on 30 November 2021 have been entered. The amendments to the figures and specification have not been entered, as more fully discussed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 August 2021, 24 November 2021, and 14 February 2022 were considered by the examiner.
Specification Objections
The amendment filed 30 November 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure, including into the figures and into the written portion of the specification.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter (MPEP §608.04). If an applicant amends or attempts to amend the abstract, specification or drawings of an application, an issue 
The added material which is not supported by the original disclosure is as follows: 
(1)	All of the amendments submitted by applicant to the written portion of the specification, and
(2)	All of the amendments submitted by application to the figures in the specification.
Applicant purports that the specification, prior to the proposed amendments made by the applicant, distinguishes the limitations “optical window” and “viewing window” because the original specification indicates that an “optical window” is formed by a single light source, as set forth in paragraphs 10 and 247, and that a “viewing window” is formed by a group of optical windows, as set forth in paragraph 242. Since such disclosure is made, applicant asserts that no new matter has been added. This argument is not persuasive.
Firstly, regarding the limitation “optical window,” paragraph 10 of the present specification states in pertinent part that “[t]he waveguide may be arranged to image the light sources in the lateral direction so that the output light from the light sources is directed into respective optical windows…” This statement does not set forth the one-to-one relationship that a single optical window is formed by a single light source. Rather, all that is stated is that multiple light sources are used to generate multiple optical windows, with no recitation regarding explicitly how many light sources are needed to make a single optical window.
sic] array of viewing windows is illustrated in front view in Figure 1A, with its side profile shown in Figure 1B.” Notably, there is no such illustration of any viewing windows (or any optical windows) in either Figure 1A or Figure 1B, so there is no way to determine visually as to whether a viewing window is formed by a group of optical windows. Moreover, none of the text in paragraph 242 states or suggests that a viewing window is formed by a group of optical windows.
In sum, the specification filed by the applicant on the filing date does not support applicant’s proposed interpretation that a viewing window is formed by a group of optical windows. Thus, the amendments to the specification and figures submitted by the applicant on 30 November 2021 are new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
In addition, claim 70 remains objected to because the limitation “the input side (of the input polariser)” in line 26 lacks sufficient antecedent basis.
Response to Arguments
Regarding the rejection of independent claim 70 as being obvious under 35 U.S.C. § 103, applicant argues that prior art references of record Woodgate and Sharp do not disclose newly added claim limitations that “each waveguide is arranged to extract input light guided through the waveguide to exit through the first guide surface in a grazing direction with respect to the first guide surface” and “a prismatic input layer 
Applicant attempts to support its arguments by alleging that the waveguides of Figures 14 and 15 of Woodgate cannot transmit output light in a grazing direction with respect to the first guide surface because light exits the waveguide only after being deflected by light extraction features 12. Applicant buttresses its allegation by citing to light ray 105 in Figure 15 of Woodgate as evidence that all the exit light from each waveguide does not exit in a grazing (small angle) direction with respect to the first guide surface. However, the waveguides in the device recited by applicant in Figure 31 of the present specification [the only figure that depicts the claimed grazing direction] also have extraction features that act upon the light as it enters and exits a waveguide. Notably, paragraph 421 of the present specification states “[u]pper surface 806a and lower surface 808a of the waveguide 801a may be provided with scattering microstructures that are arranged to extract light from waveguide 801a in a substantially grazing direction…” Paragraph 422 further states “[u]pper surface 806b and lower surface 808b of the waveguide 801b may be provided with scattering microstructures that are arranged to extract light from waveguide 801b…with a nominal angle that is close to parallel to surface 806b.” 
It is also notable that the claim limitation at issue, “the waveguide is arranged to extract input light guided through the waveguide to exit through the first guide surface in grazing directions with respect to the first guide surface,” is a functional claim limitation that recites an intended result. An intended result recitation in the body of a claim is a 
Claim Interpretation
Regarding the claim limitation “grazing directions with respect to the first guide surface,” applicant has defined a grazing direction as meaning a direction that is at a low angle with respect to the first guide surface. This definition was provided by applicant on page 14 of the amendment dated 30 November 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 77, and 83-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Re: claim 70, the meaning of the limitation “viewing windows” in line 22 is unclear. As summarized in the table below, multiple terms are used to identify the same element number in the present specification. For example, element 26 is referred to in the present specification as being a “window,” a “viewing window,” an “optical window,” and an “illumination window.” However, element 2247 is referred to as only a “viewing 
“Window” Element Number / Location in Specification
“Viewing Window” Element Number / Location in Specification

“Optical Window” Element Number / Location in Specification
“Illumination Window” Element Number / Location in Specification
26 / paras. 251, 255, 257, 259
26 / paras. 245, 250, 251, 252, 253, 255, 257, 259, 266

26a-n / para. 247, 599
26 / para. 255
44 / para. 255, 257
44 / paras. 245, 252, 255, 257

27a-n / para. 275
44 / para. 255
702 / para. 427
821 / para. 421, 422, 424

29a-n / para. 275

26n / para. 580
823 / para. 422, 424

26 / para. 599


26p / para. 551

2247 / para. 600


2247 / para. 583, 584, 586, 




2241 / para. 596





window” and an “optical window.” Since both elements 26 and 2247 are referred to as a “viewing window” and as an “optical window”, are elements 26 and 2247 the same element? Or are elements 26 and 2247 different elements because only element 26 is 
Re: claims 77 and 83-89, because they depend upon claim 70, they are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 70, 77, 83-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate (US 20130308339), of record, in view of Sharp (US 20080129899), of record.
Re: claim 70, Woodgate discloses a transmissive spatial light modulator 48 (Fig. 15); a backlight comprising: two pluralities of light sources 102, 106 (Figs. 14, 15); two waveguides 100, 104 disposed behind the transmissive spatial light modulator (Fig. 15), each waveguide comprising: an input end 2 extending in a lateral direction along a side of the waveguide (Figs. 14, 15); and opposed first and second guide surfaces extending across the waveguide from the input end for guiding light input at the input end along the waveguide (Figs. 14, 15), wherein the waveguide is arranged to extract input light guided through the waveguide to exit through the first guide surface in grazing directions with respect to the first guide surface (Figs. 14, 15), wherein the input ends of the two waveguides are on opposite sides of the display device (Fig. 15), and a respective plurality of light sources 102, 106 is disposed along the input end of each waveguide and arranged to input input light into the waveguide (Figs. 14, 15); and a prismatic input layer 62 arranged to receive the light extracted from the two waveguides in the grazing directions with respect to the first guide surfaces and to direct the received light to be incident on the spatial light modulator (Fig. 15), wherein the backlight is arranged so that the light from the respective waveguides is directed to provide different viewing windows 44, 26 (Fig. 15).

Sharp discloses an input polariser POL (Fig. 13, the top instance of POL) arranged on the input side of the spatial light modulator 1306 between the backlight and the spatial light modulator (Fig. 13, where Woodgate discloses the backlight that includes waveguides 100, 104); an output polariser POL (Fig. 13, the middle instance of POL) arranged on the output side of the spatial light modulator (Fig. 13); an additional polariser POL (Fig. 13, the bottom instance of POL) arranged on the input side of the input polariser between the input polariser and the backlight or on the output side of the output polarizer (output side disclosed in Fig. 13); and at least one retarder 1308 arranged between the additional polariser and the input polariser in the case that the additional polariser is arranged on the input side of the input polariser or between the additional polariser and the output polariser in the case that the additional polariser is arranged on the output side of the input polarizer (Fig. 13; see also paras. 46-47). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an input polariser arranged on 
Re: claim 77, Woodgate and Sharp disclose the limitations of claim 70, and Sharp further discloses at least one retarder 1003 comprises a switchable liquid crystal retarder (para. 68 discloses LC pi cell). While Sharp does not explicitly disclose that the control system is further arranged to control the light sources and an applied voltage across the switchable liquid crystal retarder, a person of ordinary skill in the art would have known that in order to modulate the liquid crystals in the liquid crystal layer, a variable voltage capable of selectively being set to a value greater than or less than the threshold voltage of the liquid crystal material is needed. In addition, a person of ordinary skill in the art would have known that in order to selectively actuate the light sources, a control system is needed. Hence, the claim limitation is the obvious application of a known technique to a known device that yields a predictable outcome.

Re: claims 84, 85, and 86, Woodgate and Sharp disclose the limitations of claim 83, and while neither reference explicitly discloses the claimed slow axes, a person of ordinary skill in the art would have known to design the slow axes of the retarder(s) such that, while taking the retardance values of the remaining birefringent elements into account, a desired phase delay in a given direction is obtained to achieve the desired contrast in the displayed images.
Re: claims 87 and 88, Woodgate and Sharp disclose the limitations of claim 83, and while neither reference explicitly discloses that the at least one switchable liquid crystal retarder has an optical thickness between 500nm and 1000nm and that the at least one correcting passive retarder has an optical thickness between 400nm and 800nm, a person of ordinary skill in the art would have known to optimize the thickness of the retarder in combination with the thicknesses and retardances of the remaining layers in the device in order to obtain exit light having a predetermined phase delay while the overall display device has a commercially acceptable thickness.
Re: claim 89, Woodgate and Sharp disclose the limitations of claim 70, and while neither limitation explicitly discloses at least one further additional polariser and at least one further correcting passive retarder and at least one further switchable liquid crystal retarder layer arranged between the at least one further additional polariser and the input polariser in the case that the further additional polariser is arranged on the input side of the input polariser or between the further additional polariser and the output .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871